In the Supreme Court of Georgia




                                    Decided March 1, 2021


                  S20A1245. JONES v. THE STATE.


      LAGRUA, Justice.

      Delaljujuan 1 Jones was tried by a Grady County jury and

convicted of murder and other crimes in connection with a shooting

that killed Stanley Hill and wounded three others. Jones appeals,

contending that the evidence presented at his trial was insufficient

to sustain three of his convictions, that the trial court erred when it

denied his request to charge the jury on the defense of justification,

and that he was denied the effective assistance of counsel when his

trial counsel failed to present evidence that Hill and others at the




      1Though Jones’s first name is spelled “Delajujuwan” in the notice of
appeal and some of the briefing in this Court, we use the spelling used in the
indictment, Final Disposition, and trial transcript.
scene of the shooting were members of a gang.2 Having identified no

reversible error, we affirm.

      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial shows the following. On January 17,

2015, Jones and his stepbrother, Alvin Price, along with several

others, drove from Havana, Florida to Cairo, Georgia to attend a car

show. After the car show, a crowd of attendees gathered in the

parking lot of the Cairo Mart gas station to continue the festivities.

As one witness described it, “[t]here was a lot of music, dancing,

drinking, [and] people showing off their cars.”




      2 Hill was killed on January 17, 2015. On March 23, 2015, a Grady
County grand jury indicted Jones, charging him with malice murder, murder
in the commission of a felony (aggravated assault), aggravated assault of Hill,
aggravated assault of Kentrail Brown, aggravated assault of Shontarius
Brown, and aggravated assault of Martravione Moore. Jones was tried in
September 2015, and the jury found him guilty on all counts. The trial court
sentenced Jones to life in prison without parole for malice murder and three
consecutive 20-year terms of imprisonment for the aggravated assaults of the
three surviving victims. The other counts merged or were vacated by operation
of law. Jones filed a timely motion for new trial in October 2015, and he
amended the motion in July 2019. After a hearing, the trial court denied his
motion for new trial in January 2020. Jones timely appealed, and this case was
docketed to the August 2020 term of this Court and orally argued in September
2020.

                                      2
     At one point that evening, an argument broke out among some

of the people gathered next to the gas pumps, including Price. Some

evidence suggests that this argument arose because Price had been

throwing money into the crowd, angering some of the local residents.

During the ensuing tension, Hill punched Price, and Jones

immediately pulled out a gun and fired several shots in Hill’s

direction. A bystander video-recorded most of the incident on his cell

phone, and this video was played at trial.

      The video shows a crowd gathered at the gas pumps, with

some people arguing, but without much animosity. Less than 30

seconds before the shooting, Price is seen standing in the middle of

the crowd, smiling and holding a beer, while engaging in a low-key

argument with someone. Jones also appears in the video, standing

near Price in a calm manner, not saying anything. As the argument

with Price appears to intensify, Hill suddenly comes from the side

and punches or shoves Price, who falls back toward Jones.

Immediately, Jones pulls out a gun and starts firing at Hill. The

camera moves away from the scene as soon as the first shot is fired,

                                  3
but a total of seven shots, in quick succession, are heard on the video.

An autopsy revealed that Hill was hit twice. One bullet struck him

in the arm, and the other entered his lower abdomen, causing a

massive hemorrhage and resulting in his death.

     The three other victims — Kentrail Brown, his brother

Shontarius Brown, and Martravione Moore — were not involved in

the altercation but were struck by stray bullets, and each of them

testified at trial. Kentrail testified that he was sitting on the roof of

his car, parked next to the Cairo Mart, when he was shot in the

thigh. Before the shooting, Kentrail said, he saw a “little”

commotion, but “nothing major at the time.” Kentrail testified that

the shots were coming from the gas pump area.

     Shontarius testified that he was standing by Kentrail’s car

when he was shot in the right foot. Prior to the shooting, Shontarius

said, he saw some people arguing, and he specifically noticed Jones

because “everybody else was arguing and he was the only one that

was calm.” Shontarius testified that he did not see Hill or anyone

else with a gun that night.

                                   4
     Moore testified that he was standing right beside the gas

pumps when he was shot in the thigh. He did not see who shot him,

as the whole event happened “so fast.” Moore started running as

soon as he heard gunshots, but then he collapsed from the gunshot

wound. As he lay on the ground, he heard another series of gunshots,

which occurred about 15 minutes after the first.

     One of the bystanders, Lakeisha Cooper, also heard two

distinct rounds of gunshots. She testified that she was leaning

against Kentrail’s car when she heard several gunshots, and about

two minutes later, she heard more gunshots—“some other dudes

[were] shooting in the air.” According to Cooper, the second round of

gunshots occurred after Hill, Kentrail, and Shontarius had been

shot. Cooper also testified that Hill did not have a firearm that

night. Another bystander, Nicholas Harden, identified Jones in

court as the person who shot Hill and testified that he did not see

anyone with a gun that night other than Jones. Crime scene

investigators found two bullet fragments near the Cairo Mart store

and six shell casings scattered near the gas pumps. All six shell

                                 5
casings were of the same brand and caliber, and no other shell

casings were found at the crime scene.

     1. Jones first contends that the evidence was insufficient as a

matter of Georgia statutory law to sustain his aggravated assault

convictions for the shootings of Kentrail, Shontarius, and Moore.

Jones argues that those convictions were based on circumstantial

evidence and that the State failed to exclude the reasonable

hypothesis that other shooters were involved. See OCGA § 24-14-6

(“To warrant a conviction on circumstantial evidence, the proved

facts shall not only be consistent with the hypothesis of guilt, but

shall exclude every other reasonable hypothesis save that of the

guilt of the accused.”). We disagree.

     Although some evidence suggests that someone other than

Jones may have been responsible for the second round of gunfire

that occurred minutes after the first, testimony from the three

aggravated assault victims, as well as other evidence, indicates that

they were shot during the initial round of gunfire and that Jones

was solely responsible for that initial round. Among other things,

                                  6
the video reflects that Jones fired the first shot and that six more

shots followed in quick succession. All of the shell casings found in

the area where Jones was standing were of the same caliber and

from the same manufacturer, and there was no evidence indicating

that anyone else fired a gun at the same time as Jones. So the jury

was free to reject as unreasonable the hypothesis that Kentrail,

Shontarius, and Moore were shot by some person other than Jones.

See Willis v. State, 304 Ga. 781, 783 (1) (822 SE2d 203) (2018) (“[I]t

is principally for the jury to determine whether an alternative

hypothesis is reasonable.”). See also Graham v. State, 301 Ga. 675,

677 (1) (804 SE2d 113) (2017) (“[I]t is the role of the jury to resolve

conflicts in the evidence and to determine the credibility of

witnesses, and the resolution of such conflicts adversely to the

defendant does not render the evidence insufficient.” (Citation and

punctuation omitted.)). Thus, we conclude that the evidence

supporting Jones’s aggravated assault convictions was sufficient as

a matter of Georgia statutory law. And, though Jones does not

assert insufficiency of the evidence as a matter of constitutional due

                                  7
process, we also conclude that the evidence presented at trial was

sufficient for purposes of constitutional due process to authorize a

rational trier of fact to find beyond a reasonable doubt that Jones

was guilty of all the crimes of which he was convicted. See Jackson

v. Virginia, 443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)

(1979).3

     2. Jones next contends that the trial court erred when it denied

his request to instruct the jury on the defense of justification. Jones

specifically identifies three instructions that, he argues, the trial

court erroneously failed to provide: that a person may be justified in

using force to defend himself or a third person if he reasonably

believes such force is necessary; that the State must disprove a

justification defense beyond a reasonable doubt; and that a person

who is not the aggressor is not required to retreat before using force

in self-defense. We need not decide, however, whether the trial court


     3 We remind litigants that, beginning with cases docketed to the term of
this Court that begins in December 2020, we will end our practice of
considering sufficiency sua sponte in non-death penalty cases. See Davenport
v. State, 309 Ga. 385, 399 (4) (b) (846 SE2d 83) (2020). This Court began
assigning cases to the December Term on August 3, 2020.
                                     8
erred when it refused to provide these requested instructions,

because any such error was harmless. See McClain v. State, 303 Ga.

6, 9 (2) (810 SE2d 77) (2018) (“[T]he failure to give a requested

charge which is authorized by the evidence can be harmless error.”

(Citation and punctuation omitted.)). “The test for determining

whether a nonconstitutional instructional error was harmless is

whether it is highly probable that the error did not contribute to the

verdict.” Hatney v. State, 308 Ga. 438, 441 (2) (841 SE2d 702) (2020)

(citation and punctuation omitted).

     Here, to the extent there was any evidence supporting a charge

on defense of self or a third person, it was meager at best. Our law

makes clear that the use of deadly force to defend oneself or another

person is justified only if a person “reasonably believes that such

force is necessary to prevent death or great bodily injury . . . or to

prevent the commission of a forcible felony.” OCGA § 16-3-21 (a).

The jury here saw the video recording depicting Jones opening fire,

amidst a crowd of people talking, dancing, and mingling, the

moment after Price was shoved or punched. Nothing in the video

                                  9
suggests that either Price or Jones was in such danger that Jones

“reasonably” believed it was necessary to immediately fire his gun

at Hill, much less to fire it in such a manner as to injure multiple

bystanders. And while Jones argues that there was an air of tension

between the Florida men and the local residents and that there was

some evidence of gang affiliations among members of the crowd, he

offers no evidence that he himself observed or perceived any threat,

gang-related or otherwise, that would have justified the use of

deadly force. Accordingly, it is highly probable that the jury’s verdict

was unaffected by any error in the trial court’s refusal to give all of

Jones’s requested instructions. See Calmer v. State, 309 Ga. 368,

372-373 (2) (c) (846 SE2d 40) (2020) (any error in the trial court’s

failure to give jury instructions on self-defense and no duty to retreat

was harmless where the evidence supporting these instructions was

weak); Hatney, 308 Ga. at 442 (any error in failure to give requested

instruction was harmless where, weighing the evidence as

reasonable jurors would, it was highly probable jury would have

rejected defense’s theory). Accordingly, this claim fails.

                                  10
     3. Lastly, Jones contends that he was denied the effective

assistance of counsel when his trial counsel failed to discover and

present evidence that Hill and other individuals were gang

members. To obtain relief on a claim of ineffective assistance of

counsel, a defendant generally must show both that his counsel’s

performance was deficient and that this deficient performance

prejudiced his defense. See Strickland v. Washington, 466 U.S. 668,

687 (III) (104 SCt 2052, 80 LE2d 674) (1984). An attorney performs

deficiently under Strickland if he discharges his responsibilities at

trial in an “objectively unreasonable way considering all the

circumstances and in the light of prevailing professional norms.”

Thomas v. State, 303 Ga. 700, 702 (2) (814 SE2d 692) (2018) (citation

and punctuation omitted). “A strong presumption exists that

counsel’s conduct falls within the broad range of professional

conduct.” Lopez v. State, __ Ga. __ (3) (852 SE2d 547) (2020) (citation

and punctuation omitted). Prejudice is shown by demonstrating “a

reasonable probability[,] sufficient to undermine confidence in the

outcome[,] that, but for counsel’s alleged unprofessional errors, the

                                  11
result of the proceeding would have been different.” Miller v. State,

285 Ga. 285, 286 (676 SE2d 173) (2009) (citation and punctuation

omitted). “If either Strickland prong is not met, this Court need not

examine the other prong.” Palmer v. State, 303 Ga. 810, 816 (IV)

(814 SE2d 718) (2018).

     At trial, in her opening and closing remarks, Jones’s counsel

argued that several people seen in the video standing at the

periphery of the crowd and wearing red hoodies were members of

the Bloods gang, which presented a threat to Jones and his group.

But, aside from testimony that some people at the gathering were

flashing gang signals, the defense presented no evidence that any of

the attendees was a gang member. In addition, the State countered

the defense’s argument with evidence that the red clothing merely

represented the colors of Cairo High School.

     At the motion for new trial hearing, Jones (through new

counsel) presented the testimony of a private investigator who was

retained after trial by Jones’s mother. The investigator testified that

she discovered a number of photographs on social media showing

                                  12
Hill posing with other people, wearing red clothes or red bandanas,

and making certain hand signs. These photos (16 in total) were

introduced into evidence at the hearing. Jones also presented the

testimony of a crime intelligence analyst, who was tendered without

objection as an expert on gangs. This witness testified that the red

clothing and bandanas and the hand signs seen in the photos showed

an association with the Bloods gang; that, in gang culture, if anyone

shows disrespect to even a single gang member, the entire gang will

“respond in force”; and that a gang member’s failure to respond to

disrespect, especially in public, will be perceived as a weakness that

warrants    punishment.     On    cross-examination,     the   expert

acknowledged that his opinion about Hill’s gang affiliation was

formed solely from the social media photos and that he had never

talked to Jones nor seen the video or any other evidence in the case.

     Jones argues that the photographic evidence of Hill’s gang

membership was necessary to support his defense of justification —

to give the jury a full picture of the threat Jones and his associates

faced from the crowd gathered at the Cairo Mart and to counter the

                                 13
State’s argument that the red clothing seen in the video merely

represented the colors of the local high school. However, the mere

fact that this evidence might have been marginally helpful in

establishing facts that the defense elicited other evidence to

establish is not sufficient to render trial counsel’s performance in

this regard deficient. “[D]eficiency cannot be demonstrated by

merely arguing that there is another, or even a better, way for

counsel to have performed.” Davis v. State, 306 Ga. 140, 144 (3) (829

SE2d 321) (2019).

     This is particularly true given that the evidence Jones now

claims counsel should have discovered would have offered only

minimal additional support for his self-defense theory. No evidence

was presented at trial or the motion for new trial hearing that Jones

knew Hill or believed that he was a gang member, and there was no

evidence showing that any of the people depicted in the photos with

Hill were present at the scene of the shooting, that those people were

the same individuals seen in the video wearing red clothing, or that

the red clothing seen in the video was in fact associated with the

                                 14
Bloods gang. Thus, given the marginal probative value of the photos,

trial counsel cannot be deemed deficient for failing to discover them. 4

For the same reasons, it is highly unlikely that the evidence in

question, even if admitted, would have persuaded the jury that

Jones was justified in shooting Hill, and thus Jones has failed to

show prejudice. See Strickland, 466 U.S. at 694 (III) (B). This

enumeration is thus without merit.

     Judgment affirmed. All the Justices concur.




      4 Indeed, it is not clear whether Jones’s trial counsel, had she discovered
the photos and obtained the expert’s opinion, would even have sought to
introduce this evidence, or whether, even if she had, the trial court would have
admitted it. See, e.g., Walton v. State, 303 Ga. 11, 15 (3) (810 SE2d 134) (2018)
(trial court did not plainly err in excluding evidence that victim was gang
member because “any such affiliation was irrelevant and had no connection to
the shooting”).
                                       15